EXHIBIT 10.35


***           Indicates material has been omitted pursuant to a Confidential
Treatment Request filed with the Securities and Exchange Commission.  A complete
copy of this agreement has been filed separately with the Securities and
Exchange Commission.


[Letterhead of Consolidated Edison Company of New York, Inc.]


October 30, 2009


Via Fax and Federal Express


Public Energy Solutions, LLC
41 Honeck Street
Englewood, NJ 07631


Attention:  Frank Magnotti




Re:           Amendment of Demand Side Management Agreement


Gentlemen:


Reference is made to the Demand Side Management Agreement (the “Agreement”),
dated as of February 6, 2008, as amended, between Consolidated Edison Company of
New York, Inc. (“Con Edison”) and Public Energy Solutions, LLC
(“Contractor”).  Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Agreement.


The following, when confirmed by you, shall serve to set forth our agreement to
amend the Agreement, as follows:


1.  
In Exhibit B, the chart containing the Contract Load Reduction Guaranty, LRCD
and LRED and the Security B Amount and related payment date for each of the
Electric Network Periods applicable to the East 13th Street Load Area shall be
deleted and the following chart shall be substituted in lieu thereof:




 
 
5/1/2010 LRCD
to 4/30/2012 LRED
 
5/1/2011 LRCD
to 4/30/2012 LRED
 
5/1/2012 LRCD
to 4/30/2013 LRED
       
Load Areas/Networks (“Electric Network” as defined in the Agreement)
     
East 13th Street-Manhattan (Cooper Square /City Hall / Chelsea / Madison Square
/ Greeley Square / Kips Bay / Greenwich / Sheridan Square/ Canal / Park Place)
*** KW CLRG
(Security B Amount of $*** due on or before 1/1/2010)
 
 
 
 
 
 
 
*** KW CLRG
(Security B Amount of $*** due on or before 1/1/2011)
 
 
 
 
 
 
 
*** KW CLRG
(Security B Amount of $*** due on or before 1/1/2012)

 
 

 
1

--------------------------------------------------------------------------------


2.  
Simultaneously with the execution of this letter agreement by Contractor,
Contractor’s parent, Comverge Inc., shall execute and deliver to Con Edison a
Guarantee in the form of Exhibit A hereto.  Such guarantee shall be in addition
to, and not in lieu of, the Security A Amounts and the Security B Amounts
required to be posted by PES pursuant to the DSM Agreement.



3.  
Except as set forth above, the Agreement shall remain in full force and effect,
without change or modification.



Please confirm your agreement to the foregoing by signing the enclosed copy of
this letter and returning it to the undersigned.


Very truly yours,
CONSOLIDATED EDISON COMPANY OF NEW
     YORK, INC.




By:   /s/ John
McMahon                                                                      
    Print Name:  John McMahon 
    Title:              Executive
VP                                                      




CONFIRMED AND AGREED TO:


PUBLIC ENERGY SOLUTIONS, LLC




By:  /s/ Frank A.
Magnotti                                                                


Print Name: Frank A.
Magnotti                                                                           
 
Title: President Public Energy Solutions LLC


Date: October 30,
2009                                                                           




304181
 
 
2

--------------------------------------------------------------------------------


 